Title: From George Washington to Lafayette, 10 September 1791
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Philadelphia September 10. 1791

The lively interest which I take in your welfare, my dear Sir, keeps my mind in constant anxiety for your personal safety amidst the scenes in which you are perpetually engaged. Your letter of the 6th of June by Monsieur de Ternant gave me that pleasure which I receive from all your letters, which tell me that you are well—But from the account you there gave it did not appear that you would be soon relieved from your arduous labours—and from the information we have received of an important event which has taken place since that time it does not appear likely that the clouds which have long obscured your political horizon will be soon dispersed. As yet we are in suspense as to what may have been the consequences of this event—and feeling, as we do in this country, a sincere regard for the french Nation, we are not a little anxious about them—Opinions we are not able to form here, therefore none can be given on the subject—But at any rate you may be assured, my dear Sir, that we do not view with indifference the happiness of so many millions.
I am glad of M. de Ternant’s appointment to this country; for I have a good opinion of his abilities, discretion, and proper views; and, as you observe, as he seems to belong to both Countries,

there is no doubt but this joined to the good information which he possesses of the relative and particular interests of both, will enable him to render as much service and be as acceptable to each as any man can be.
I shall next week set off for Mount Vernon with Mrs Washington and the Children, where I shall, if possible, enjoy a few weeks of retirement before the meeting of Congress in the last of October. Indeed my presence there (as it will not at this time interfere with my public duties) is necessary for my interest, as George, your old Aid, has for some time past been too much indisposed to pay attention to my concerns, and is now over the mountains for his health—the last account from him was favorable—he had received benefit from his journey—I sincerely wish, my dear Sir, that the affairs of your country were in such a train as would permit you to relax a little from the excessive fatigues to which you have of late been exposed—and I cannot help looking forward with an anxious wish, and a lively hope to the time when peace and tranquillity will reign in your borders, under the sanction of a respectable government founded on the broad basis of liberality and the rights of man—It must be so—the great Ruler of events will not permit the happiness of so many millions to be destroyed—and to his keeping I resign you, my dear Sir, with all that friendship, and affectionate attachment with which you know me to be yours &ca

G. Washington.

